United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2179
                                     ___________

Wilson Bourjolly, M.D.,                   *
                                          *
                    Appellee,             *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Marvin I. Koenig, M.D.; John P.           *
Goltschman, M.D.,                         *      [UNPUBLISHED]
                                          *
                    Appellants.           *
                                     ___________

                                Submitted: March 15, 2000

                                    Filed: March 22, 2000
                                     ___________

Before HANSEN, HEANEY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

        Marvin I. Koenig and John P. Goltschman, administrators of an employee
welfare benefit plan, appeal from an adverse judgment in Wilson Bourjolly's action for
damages brought under the Employment Retirement Income Security Act. The record
is clear that Bourjolly requested his account balance be rolled over to another plan and
the administrators' delay in distributing the money caused Bourjolly damage. Contrary
to the administrators' views, the district court concluded the administrators breached
their fiduciary duties and granted judgment to Bourjolly. Having considered the record
and the parties' submissions in the context of the administrators' contentions, we agree
with the district court's analysis and conclude no error of law or fact appears in the
district court's ruling. We thus affirm for the reasons stated in the district court's ruling
without further discussion. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-